UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,                                         16 Civ. 836 (JPO)

           v.                                                           DISBURSEMENT
GLENWOOD MANAGEMENT CORPORATION, LIBERTY                                    ORDER
STREET REALTY, LLC, and STEPHEN B. JACOBS GROUP,
PC,
                 Defendants.


1.    On February 11, 2016, this Court entered a Consent Decree between plaintiff the

      United States of America (the “Government”) and defendants Glenwood

      Management Corporation and Liberty Street Realty, LLC (collectively, Glenwood”).

      The Consent Decree resolved claims alleged in the Government’s Complaint against

      the Design and Construction Defendants as set forth in Part D of the Consent Decree.

2.    Paragraph 71 of the Consent Decree provides that, in the event that less than the total

      amount of the Initial Settlement Fund, including accrued interest, is distributed to

      aggrieved persons, and after the Government determines that no further aggrieved

      persons will be identified, the remainder (the “Remaining Funds”) shall be distributed

      to one or more qualified organizations, mutually agreed upon by the Government and

      Glenwood, and subject to the approval of the Court, for the purpose of conducting

      fair housing enforcement-related activities in New York City.

3.    Pursuant to Paragraphs 60 through 64 of the Consent Decree, Glenwood made the

      following efforts to notify potentially aggrieved persons of the Initial Settlement Fund:

      they published the Notice to Persons Who May Have Suffered from Inadequate

      Accessible Features at Liberty Plaza and Other Rental Buildings, as set forth in
     Appendix F of the Consent Decree (“Notice”), in the New York Daily News, Our Town,

     Eastsider, West Side Spirit, Westsider, Chelsea News, Chelsea Clinton News, Our

     Town Downtown, and Downtowner; they caused a link to an electronic version of the

     Notice in Portable Document Format (PDF) to be placed on Liberty Plaza’s website;

     they caused a link to an electronic version of the Notice in Portable Document Format

     (PDF) to be placed on Glenwood’s website for five additional rental properties; they

     mailed the Notice to eleven organizations that aid New Yorkers with disabilities; and

     they mailed copies of the Notice to the past and present residents of Liberty Plaza, as

     well as five additional rental properties owned by Glenwood.

4.   As a result of these efforts, four claims were made by potentially aggrieved persons,

     two of which the Government determined were entitled to compensation totaling

     $47,500. The Government has determined that no additional aggrieved persons will be

     identified.

5.   Accordingly, three hundred ninety-two thousand and five hundred dollars, plus

     accumulated interest, remains in the Initial Settlement Fund.

6.   The Government and Glenwood have agreed upon two organizations to receive the

     Remaining Funds, split evenly: Harlem Independent Living Center (“HILC”) and the

     Center for Independence of the Disabled, NY (“CIDNY”) (collectively, the

     “Recipients”).

7.   As a condition for receiving its share of the Remaining Funds, HILC has stated that it

     would use the funds to pursue the following activities:

            Provide emergency rent arrears to prevent immediate home displacement;
            Provide monetary housing assistance in the form of first, last month’s rent, and
             security deposit;




                                            2
              Provide housing application assistance;
              Provide repair costs for motorized wheelchairs/scooters/manual chairs; and
              Outreach to the disabled community served by HILC.
      In addition, HILC also has agreed to submit a report to the Government within one year

      after its receipt of the funds to detail how it has used the funds as described above, and

      submit additional reports every year thereafter until the funds are exhausted.

8.     As a condition for receiving its share of the Remaining Funds, CIDNY has stated that

       it would use the funds to pursue the following activities:

              Conducting workshops and one-on-one work to assist with personal budgeting
               and credit repair, understanding and applying for vouchers and subsidies, and
               applying for and keeping housing; and
              Creating a project to educate landlords and management companies to
               understand how vouchers and subsidies (including the HPD Mainstream
               Voucher Program, NYCHA and HUD Section 8, Olmstead Housing Subsidy,
               Nursing Home Transition & Diversion Program, Traumatic Brain Injury
               Waiver) ensure stable rent payments.

       In addition, CIDNY also has agreed to submit a report to the Government within one

       year after its receipt of the funds to detail how it has used the funds as described above,

       and submit additional reports every year thereafter until the funds are exhausted.

9.     The Court hereby approves the selection of the Recipients and approves the

       disbursement of the Remaining Funds to the Recipients, split evenly.

10.    Glenwood is hereby ordered to evenly disburse the Remaining Funds as required by

       Paragraph 71 of the Consent Decree to the Recipients within 30 days of the issuance of

       this order.

11.    No later than one year after the entry of this Order, HILC and CIDNY shall each

       submit a report to counsel for the Government to detail how it has used the funds, and




                                               3
      submit additional reports every year thereafter until the Remaining Funds are

      exhausted.

IT IS SO ORDERED:

This 20th day of December 2019.


                                  THE HONORABLE J. PAUL OETKEN
                                  UNITED STATES DISTRICT JUDGE




                                        4
